                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

YAHYI ABDUL SHIHEED,                        *

      Plaintiff,                            *

v                                           *           Civil Action No. GLR-17-1047

LIONEL BURNETT, et al.,                     *

       Defendants.                   *
                                   *****
                             MEMORANDUM OPINION

      THIS MATTER is before the Court on Defendants Ellwood Lyles and Tamisha

Forbes’ renewed Motion to Dismiss Plaintiff’s Complaint or, in the Alternative, for

Summary Judgment (ECF No. 54) and Defendants Emmanual Dabiri, Oluwasegun Fashae,

Adele Olakanye, Albert Osetosafo, and Sh’Cola Wright’s Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment.1 (ECF No. 55).2 The Motion is ripe for

disposition, and no hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the

reasons outlined below, the Court will grant the Motion.




      1
        Defendant Lionel Burnett was not served with the Complaint. (See Summons, ECF
No. 48) (sealed).
      2
         Also pending before the Court are Plaintiff Yahyi Abdul Shiheed’s six Motions:
(1) Motion to Request Order (ECF No. 49); (2) Motion to Add Exhibits (ECF No. 63); (3)
Motion for Appointment of Counsel (ECF No. 64); (4) Motion for Requested Order (ECF
No. 65); (5) “Motion of Affidavit” (ECF No. 66); and (6) “Motion of DVD Filing” (ECF
No. 67). Because the Court will dismiss the Complaint without prejudice, it will deny these
Motions as moot.
                                  I.     BACKGROUND3

       Plaintiff Yahyi Abdul Shiheed is an inmate who is currently incarcerated at North

Branch Correctional Institution (“NBCI”) in Cumberland, Maryland. (Compl. at 1).4 In his

initial complaint filed on April 14, 2017, Shiheed alleges that on March 26, 2017, while he

was housed as a pretrial detainee at the Jessup Correctional Institution (“JCI”),

“correctional officers brutally beat me up for no legit reason.” (Compl. at 3, ECF No. 1;

Suppl. Compl. at 3, ECF No. 4). In an Administrative Remedy Procedure (“ARP”) request

attached to his Complaint, Shiheed explains that as a result of his holding his door slot

open, Officers Burnett, Lyle and Forbes, along with other unnamed officers, came into his

cell and beat him up in violation of his Eighth Amendment rights. (Id. at 3–4). The officers

claimed Shiheed had a weapon, but he states that no weapon was found on him or in his

cell. (Id. at 4). The officers punched, stomped, and kicked Shiheed in his face and head.

(Id.). Burnett threatened to kill him. (Id.). Forbes held a video recorder but did not “get the

footage of what they did to me in the cell.” (Id.). Shiheed states that he did not receive a

ticket for the incident because the officers were trying to cover it up. (Id.).




       3
         Unless otherwise noted, the facts outlined here are set forth in Shiheed’s
Complaint, (ECF No. 1), and Supplemental Complaint, (ECF No. 4). To the extent the
Court discusses facts that Shiheed does not allege in his Complaint and Supplemental
Complaint, they are uncontroverted and the Court views them in the light most favorable
to Shiheed. The Court will address additional facts when discussing applicable law.
       4
         Citations to the Complaint (ECF No. 1) and Supplemental Complaint (ECF No. 4)
refer to the pagination the Court’s Case Management and Electronic Case Files
(“CM/ECF”) system assigned.
                                               2
       He was taken to the University of Maryland hospital for treatment. (Id.). He received

fifteen stitches to his left eye and cannot see out of that eye. (Id. at 3). The hospital took

pictures of Shiheed’s face. (Id.).

       On March 27, 2017, Shiheed was issued a Notice of Inmate Rule Violation

regarding this incident. (Lyle & Forbes Mot. Dismiss Summ. J. Ex. 2 at 26, ECF 29-3). He

was charged with violating rules 100 (engage in a disruptive act), 101 (commit assault or

battery on staff), 400 (disobey an order), 405 (demonstrate disrespect or use vulgar

language) and 408 (misuse, alter, tamper with, damage or destroy State property or

property of another). (Id.). A hearing was scheduled for June 6, 2017 and Shiheed entered

guilty pleas, admitting to the rule violations. (Id. at 30–31). As punishment Shiheed

received 200 days in disciplinary segregation, the revocation of 120 credits, and the

indefinite loss of visitation. (Id. at 33).

       On March 29, 2017, Shiheed signed ARP complaint JCI-0322-17 regarding the

incident. (Id. at 36–37). After investigation, the ARP was dismissed on April 14, 2017. (Id.

at 40). Also on April 14, 2017, Shiheed sued Defendants in this Court. (ECF No. 1). On

June 16, 2017, Shiheed appealed to the Inmate Grievance Office (“IGO”). filed IGO No.

20170943 as a grievance appeal from ARP JCI-0322-17. (Hassan Decl. ¶ 4, ECF No. 55-

7. On January 3, 2018, an Administrative Law Judge (“ALJ”) conducted a hearing on the

appeal. (Id.). On February 26, 2018, the ALJ denied and dismissed the grievance as without

merit. (Id.; see also id. at 11). Subsequently, the Circuit Court for Allegany County,

Maryland affirmed the ALJ’s decision in Case No. C-01-Cv-18-000123. (Hassan

Decl. ¶ 4).

                                              3
       On January 25, 2019, Lyles and Forbes file their renewed Motion to Dismiss

Plaintiff’s Complaint or, in the Alternative, for Summary Judgment. (ECF No. 54). To date,

the Court has no record that Shiheed filed an Opposition or renewed his previous

Opposition, (ECF No. 34).5

       Also on January 25, 2019, Dabiri, Fashae, Olakanye, Osetosafo, and Wright filed

their Motion to Dismiss or, in the Alternative, Motion for Summary Judgment. (ECF No.

55). Shiheed filed an Opposition on February 12, 2019. (ECF No. 61).

                                      II.    DISCUSSION

A.     Conversion of Defendants’ Motions

       Defendants style their Motions as motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6) or, in the alternative, for summary judgment under Rule 56. A motion

styled in this manner implicates the Court’s discretion under Rule 12(d). See Kensington

Volunteer Fire Dep’t, Inc. v. Montgomery Cty., 788 F.Supp.2d 431, 436–37 (D.Md. 2011),

aff’d, 684 F.3d 462 (4th Cir. 2012). This Rule provides that when “matters outside the

pleadings are presented to and not excluded by the court, the [Rule 12(b)(6)] motion must

be treated as one for summary judgment under Rule 56.” Fed.R.Civ.P. 12(d). The Court

“has ‘complete discretion to determine whether or not to accept the submission of any

material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6) motion

and rely on it, thereby converting the motion, or to reject it or simply not consider it.’”


       5
         On January 30, 2019, the Clerk mailed Shiheed a letter informing him that Lyle
and Forbes had filed a motion to dismiss or for summary judgment; that he had twenty-
eight days to respond to the motion; and that the failure to do so could result in the dismissal
of his case. (Jan. 30, 2019 Ltr., ECF No. 56).
                                               4
Wells-Bey v. Kopp, No. ELH-12-2319, 2013 WL 1700927, at *5 (D.Md. Apr. 16, 2013)

(quoting 5C Wright & Miller, Federal Practice & Procedure § 1366, at 159 (3d ed. 2004,

2012 Supp.)).

       The United States Court of Appeals for the Fourth Circuit has articulated two

requirements for proper conversion of a Rule 12(b)(6) motion to a Rule 56 motion: notice

and a reasonable opportunity for discovery. See Greater Balt. Ctr. for Pregnancy Concerns,

Inc. v. Mayor of Balt., 721 F.3d 264, 281 (4th Cir. 2013). When the movant expressly

captions its motion “in the alternative” as one for summary judgment and submits matters

outside the pleadings for the court’s consideration, the parties are deemed to be on notice

that conversion under Rule 12(d) may occur. See Moret v. Harvey, 381 F.Supp.2d 458, 464

(D.Md. 2005). The Court “does not have an obligation to notify parties of the obvious.”

Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998).

       Ordinarily, summary judgment is inappropriate when “the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 448 (4th Cir. 2011). Yet, “the party opposing summary judgment

‘cannot complain that summary judgment was granted without discovery unless that party

had made an attempt to oppose the motion on the grounds that more time was needed for

discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.

2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir.

1996)). To raise sufficiently the issue that more discovery is needed, the non-movant must

typically file an affidavit or declaration under Rule 56(d), explaining the “specified

reasons” why “it cannot present facts essential to justify its opposition.” Fed.R.Civ.P.

                                            5
56(d). A Rule 56(d) affidavit is inadequate if it simply demands “discovery for the sake of

discovery.” Hamilton v. Mayor of Balt., 807 F.Supp.2d 331, 342 (D.Md. 2011) (quoting

Young v. UPS, No. DKC-08-2586, 2011 WL 665321, at *20 (D.Md. Feb. 14, 2011)). A

Rule 56(d) request for discovery is properly denied when “the additional evidence sought

for discovery would not have by itself created a genuine issue of material fact sufficient to

defeat summary judgment.” Ingle ex rel. Estate of Ingle v. Yelton, 439 F.3d 191, 195 (4th

Cir. 2006) (quoting Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943, 953 (4th Cir.

1995)).

       The Fourth Circuit has warned that it “‘place[s] great weight on the Rule 56[d]

affidavit’ and that ‘a reference to Rule 56[d] and the need for additional discovery in a

memorandum of law in opposition to a motion for summary judgment is not an adequate

substitute for a Rule 56[d] affidavit.’” Harrods, 302 F.3d at 244 (quoting Evans, 80 F.3d at

961). Failing to file a Rule 56(d) affidavit “is itself sufficient grounds to reject a claim that

the opportunity for discovery was inadequate.” Id. (quoting Evans, 80 F.3d at 961).

Nevertheless, the Fourth Circuit has indicated that there are some limited instances in

which summary judgment may be premature notwithstanding the non-movants’ failure to

file a Rule 56(d) affidavit. See id. A court may excuse the failure to file a Rule 56(d)

affidavit when “fact-intensive issues, such as intent, are involved” and the nonmovant’s

objections to deciding summary judgment without discovery “serve[] as the functional

equivalent of an affidavit.” Id. at 245 (quoting First Chicago Int’l v. United Exch. Co., 836

F.2d 1375, 1380–81 (D.C.Cir. 1988)).



                                               6
       Here, Shiheed was on notice that the Court might resolve Defendants’ Motions

under Rule 56 because they styled their Motions in the alternative for summary judgment

and presented extra-pleading material for the Court’s consideration. See Moret, 381

F.Supp.2d at 464. Shiheed did not file a Rule 56(d) affidavit, nor does he otherwise assert

that he needs discovery to properly address the Motions. Accordingly, the Court will

construe the Motions as ones for summary judgment.

B.     Standard of Review

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all justifiable inferences in that party’s favor.

Ricci v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).

Summary judgment is proper when the movant demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

or other materials,” that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)(1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

made on personal knowledge” and “set out facts that would be admissible in evidence,”

Fed.R.Civ.P. 56(c)(4).

       Once a motion for summary judgment is properly made and supported, the burden

shifts to the nonmovant to identify evidence showing there is genuine dispute of material

                                              7
fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

The nonmovant cannot create a genuine dispute of material fact “through mere speculation

or the building of one inference upon another.” Othentec Ltd. v. Phelan, 526 F.3d 135, 141

(4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)).

       A “material fact” is one that might affect the outcome of a party’s case. Anderson,

477 U.S. at 248; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459,

465 (4th Cir. 2001) (citing Hooven-Lewis v. Caldera, 249 F.3d 259, 265 (4th Cir. 2001)).

Whether a fact is considered to be “material” is determined by the substantive law, and

“[o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248;

accord Hooven-Lewis, 249 F.3d at 265. A “genuine” dispute concerning a “material” fact

arises when the evidence is sufficient to allow a reasonable jury to return a verdict in the

nonmoving party’s favor. Anderson, 477 U.S. at 248. If the nonmovant has failed to make

a sufficient showing on an essential element of her case where she has the burden of proof,

“there can be ‘no genuine [dispute] as to any material fact,’ since a complete failure of

proof concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).




                                             8
C.     Analysis

       Defendants raise the affirmative defense that Shiheed has failed to exhaust his

administrative remedies.6 The Court agrees that Shiheed has failed to exhaust

administrative remedies.

       1.     Exhaustion of Administrative Remedies

              a.      The Prisoner Litigation Reform Act’s Exhaustion Requirement

       Shiheed’s suit is subject to the provisions of the Prisoner Litigation Reform Act (the

“PLRA”), 42 U.S.C. § 1997e (2018), which provides, in pertinent part, that: “[n]o action

shall be brought with respect to prison conditions under section 1983 of this title . . . , by a

prisoner confined in any . . . prison . . . until such administrative remedies as are available

are exhausted.” 42 U.S.C. § 1997e(a).7




       6
          Defendants also assert that Shiheed fails to sufficiently allege facts to state a claim
for the violation of his constitutional rights, the Complaint incorrectly alleges that Lyle and
Forbes participated in the incident, sovereign immunity bars Shiheed’s claims, qualified
immunity bars Shiheed’s claims, and there is no genuine dispute of material fact that
Defendants are entitled to judgment as a matter of law.
        7
          For purposes of the PLRA, “the term ‘prisoner’ means any person incarcerated or
detained in any facility who is accused of, convicted of, sentenced for, or adjudicated
delinquent for, violations of criminal law or the terms and conditions of parole, probation,
pretrial release, or diversionary program.” 42 U.S.C. § 1997e(h). The phrase “prison
conditions” encompasses “all inmate suits about prison life, whether they involve general
circumstances or particular episodes, and whether they allege excessive force or some other
wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002); see Chase v. Peay, 286 F.Supp.2d 523,
528 (D.Md. 2003), aff’d, 98 F.App’x 253 (4th Cir. 2004). Under Maryland law, the
grievance process applies to a wide variety of claims that arise out of the conditions of
confinement, including tort claims of assault and battery against prison officers, even if the
grievance process cannot provide a comprehensive remedy for those claims. See
McCullough v. Wittner, 552 A.2d 881 (Md. 1989).
                                               9
       Notably, administrative exhaustion under § 1997e(a) is not a jurisdictional

requirement and does not impose a heightened pleading requirement on the prisoner.

Rather, the failure to exhaust administrative remedies is an affirmative defense that a

defendant must plead and prove. See Jones v. Bock, 549 U.S. 199, 215–16 (2007);

Anderson v. XYZ Corr. Health Servs., Inc., 407 F.2d 674, 682 (4th Cir. 2005).

Nevertheless, this Court cannot consider a claim that has not been exhausted. See Bock,

549 U.S. at 220. In other words, exhaustion is mandatory. Ross v. Blake, 136 S.Ct. 1850,

1857 (2016). A federal district court, therefore, ordinarily may not excuse a failure to

exhaust. Id. at 1856 (citing Miller v. French, 530 U.S. 327, 337 (2000)) (explaining that

“[t]he mandatory ‘shall’. . . normally creates an obligation impervious to judicial

discretion”).

       Ordinarily, an inmate must follow required procedural steps in order to exhaust his

administrative remedies. Moore v. Bennette, 517 F.3d 717, 725, 729 (4th Cir. 2008).

Exhaustion requires completion of “the administrative review process in accordance with

the applicable procedural rules, including deadlines.” Woodford v. Ngo, 548 U.S. 81, 88,

93 (2006). This requirement is one of “proper exhaustion of administrative remedies, which

‘means using all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits).’” Woodford, 548 U.S. at 93 (quoting Pozo v.

McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002). But the Court is “obligated to ensure

that any defects in [administrative] exhaustion were not procured from the action or

inaction of prison officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir.

2007); see Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

                                            10
       Exhausting administrative remedies after a complaint is filed will not save a case

from dismissal for failure to exhaust administrative remedies. See Neal v. Goord, 267 F.3d

116, 121–22 (2d Cir. 2001). “The plain language of the statute [§ 1997e(a)] makes

exhaustion a precondition to filing an action in federal Court. . . . The prisoner, therefore,

may not exhaust administrative remedies during the pendency of the federal suit.” Freeman

v. Francis, 196 F.3d 641, 645 (6th Cir. 1999); see also Kitchen v. Ickes, No. DKC-14-2022,

2015 WL 4378159, at *8 (D.Md. July 14, 2015); Blackburn v. S. Carolina, No. C A 006-

2011-PMD-BM, 2009 WL 632542, at *1 (D.S.C. Mar. 10, 2009), aff’d, 404 F.App’x 810

(4th Cir. 2010).

       The PLRA’s exhaustion requirement serves several purposes. These purposes

include “allowing a prison to address complaints about the program it administers before

being subjected to suit, reducing litigation to the extent complaints are satisfactorily

resolved, and improving litigation that does occur by leading to the preparation of a useful

record.” Bock, 549 U.S. at 219; see Moore, 517 F.3d at 725 (noting that exhaustion means

providing prison officials with the opportunity to respond to a complaint through proper

use of administrative remedies). Exhaustion requires that prisoners pursue administrative

grievances until they receive a final denial of their claims, appealing through all available

stages in the administrative process. Chase v. Peay, 286 F.Supp.2d 523, 530 (D.Md. 2003),

aff’d, 98 F.App’x 253 (4th Cir. 2004); Gibbs v. Bureau of Prisons, 986 F.Supp. 941, 943–

44 (D.Md. 1997) (dismissing a federal prisoner’s lawsuit for failure to exhaust, where

plaintiff did not appeal his administrative claim through all four stages of the BOP’s

grievance process); see also Booth v. Churner, 532 U.S. 731, 735 (2001) (affirming

                                             11
dismissal of prisoner’s claim for failure to exhaust where he “never sought intermediate or

full administrative review after prison authority denied relief”); Thomas v. Woolum, 337

F.3d 720, 726 (6th Cir. 2003) (noting that a prisoner must appeal administrative rulings “to

the highest possible administrative level”); Pozo, 286 F.3d at 1024 (noting that a prisoner

must follow all administrative steps to meet the exhaustion requirement, but need not seek

judicial review).

       An inmate need only exhaust “available” remedies. See 42 U.S.C. § 1997e(a). In

Ross, the Supreme Court rejected a “freewheeling approach to exhaustion as inconsistent

with the PLRA.” 136 S.Ct. at 1855. In particular, it rejected a “special circumstances”

exception to the exhaustion requirement. Id. at 1856–57. But it reiterated that “[a] prisoner

need not exhaust remedies if they are not ‘available.’” Id. at 1855. “[A]n administrative

remedy is not considered to have been available if a prisoner, through no fault of his own,

was prevented from availing himself of it.” Moore, 517 F.3d at 725.

       The Ross Court outlined three circumstances when an administrative remedy is

unavailable and an inmate’s duty to exhaust available remedies “does not come into play.”

136 S.Ct. at 1859. First, “an administrative procedure is unavailable when (despite what

regulations or guidance materials may promise) it operates as a simple dead end—with

officers unable or consistently unwilling to provide any relief to aggrieved inmates.” Id. at

1859. Second, “an administrative scheme might be so opaque that it becomes, practically

speaking, incapable of use. In this situation, some mechanism exists to provide relief, but

no ordinary prisoner can discern or navigate it.” Id. The third circumstance arises when



                                             12
“prison administrators thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.” Id. at 1860.

              b.     Maryland’s Administrative Procedures

       The Maryland Department of Public Safety and Correctional Services (“DPSCS”)

has an established the “administrative remedy procedure” or “ARP” for use by Maryland

State prisoners for “inmate complaint resolution.” See generally Md. Code Ann., Corr.

Servs. (“CS”), §§ 10-201 et seq. (West 2019); Md. Code Regs. (“COMAR”)

12.02.28.02(1) (defining ARP). This procedure applies to the submission of “grievance[s]

against . . . official[s] or employee[s] of the Division of Correction [(“DOC”)].” CS § 10-

206(a).

       A “grievance” includes a “complaint of any individual in the custody of the [DOC]

against any officials or employees of the [DOC] arising from the circumstances of custody

or confinement.” COMAR 12.07.01.01(B)(7). “A court may not consider an individual’s

grievance that is within the jurisdiction of the [Inmate Grievance] Office or the Office of

Administrative Hearings unless the individual has exhausted the remedies” set forth under

state law. See CS § 10-210(a).

       To pursue a grievance, a prisoner confined in a Maryland prison may file an ARP

with the Inmate Grievance Office (“IGO”) against any DOC official or employee. CS § 10-

206(a). But if the prison has a grievance procedure that the IGO approved, the prisoner

must first follow the institutional ARP process, before filing a grievance with the IGO. See

CS § 10-206(b). Maryland regulations create an established administrative remedy

procedure process that applies to all Maryland prisons. COMAR 12.02.28.01 et seq.

                                            13
Therefore, Maryland inmates must follow and complete the ARP process before they may

file a grievance with the IGO.

       The ARP process consists of multiple steps. First, a prisoner is required to file an

initial ARP with his facility’s “managing official,” COMAR 12.02.28.02(D)(1), which is

defined by COMAR 12.02.28.02(B)(14) as “the warden or other individual responsible for

management of the correctional facility” and defined under CS § 1-101(k) “as the

administrator, director, warden, superintendent, sheriff, or other individual responsible for

the management of a correctional facility.” In addition, the inmate must file the ARP

request within thirty days of the date on which the incident occurred, or within thirty days

of the date the prisoner first gained knowledge of the incident or injury giving rise to the

complaint, whichever is later. COMAR 12.02.28.09(B).

       Second, if the managing official denies a prisoner’s initial ARP or fails to respond

to the ARP within the established time frame, the prisoner has thirty days to file an appeal

to the Commissioner of Correction. COMAR 12.02.28.14(B)(5).

       Third, if the Commissioner of Correction denies a prisoner’s appeal, the prisoner

has thirty days to file a grievance with the IGO.8 COMAR 12.02.28.18; CS § 10-206(a);

COMAR 12.07.01.05(B). When filing with the IGO, a prisoner is required to include

copies of the following: the initial ARP request; the warden’s response to that request; a

copy of the ARP appeal filed with the Commissioner of Correction; and a copy of the

Commissioner’s response. COMAR 12.07.01.04(B)(9)(a). If the IGO concludes that the


       8
         If the Commissioner fails to respond, the grievant shall file their appeal within
thirty days of the date the response was due. COMAR 12.07.01.05(B)(2).
                                             14
grievance is “wholly lacking in merit on its face,” the IGO may dismiss it without a

hearing.” CS § 10-207(b)(1); see also COMAR 12.07.01.06(B). An order of dismissal

constitutes the final decision of the Secretary of DPSCS for purposes of judicial review.

CS § 10-207(b)(2)(ii). However, if the IGO deems a hearing necessary, an Administrative

Law Judge (“ALJ”) with the Maryland Office of Administrative Hearings conducts the

hearing. See CS § 10-208; COMAR 12.07.01.07–.08.

       A decision of the ALJ denying all relief to the inmate is considered a final agency

determination. CS § 10-209(b)(1)(ii); COMAR 12.07.01.10(A)(2). If the ALJ concludes

that the inmate’s complaint is wholly or partly meritorious, however, the decision

constitutes a recommendation to the Secretary of DPSCS, who must make a final agency

determination within fifteen days after receipt of the proposed decision of the ALJ. See

COMAR 12.07.01.10(B); CS § 10-209(b)(2)(c).

       The final agency determination is subject to judicial review in Maryland State court,

so long as the claimant has exhausted his remedies. See CS § 10-210. An inmate need not,

however, seek judicial review in state court in order to satisfy the PLRA’s administrative

exhaustion requirement. See, e.g., Pozo, 286 F.3d at 1024 (“[A] prisoner who uses all

administrative options that the state offers need not also pursue judicial review in state

court.”).

       Importantly as to Shiheed’s claims, the ARP process applies to allegations that

correctional officers used excessive force. COMAR 12.02.28.04(A)(7).




                                            15
              c.     Whether Shiheed Exhausted His Administrative Remedies

       Here, it is clear from the record evidence that Shiheed failed to exhaust his

administrative remedies prior to bringing this case. He filed suit in this Court on April 14,

2017, not even thirty days after the alleged assault and on the same date that the Warden

dismissed the initial ARP. Shiheed did not file his appeal to the IGO until June 16, 2017,

months after he instituted this proceeding. It is undisputed that while Shiheed has now

pursued his administrative remedies through all stages of the administrative process, he did

not finalize the process prior to instituting this case. Shiheed offers no explanation to

support a finding that any of the administrative remedy process was somehow unavailable

to him such that he could not complete the process before filing a lawsuit in this Court.

       Proper exhaustion means not only utilizing all steps made available to the plaintiff

by the agency, but permitting the agency to address the merits of the claims. Woodford,

548 U.S at 93 (quoting Pozo, 286 F.3d at 1024). Shiheed did not allow the completion of

the administrative process prior to filing this case. Exhausting administrative remedies after

a complaint is filed will not save a case from dismissal for failure to exhaust administrative

remedies. See Neal v. Goord, 267 F.3d 116, 121–22 (2d Cir. 2001). In Freeman v. Francis,

196 F.3d 641, 645 (6th Cir. 1999), the court stated: “The plain language of the statute

[§ 1997e(a)] makes exhaustion a precondition to filing an action in federal Court. . . . The

prisoner, therefore, may not exhaust administrative remedies during the pendency of the

federal suit.” See Kitchen v. Ickes, No. DKC-14-2022, 2015 WL 4378159, at *8 (D.Md.

July 14, 2015); see also Blackburn v. S. Carolina, No. C A 006-2011-PMD-BM, 2009 WL

632542, at *1 (D.S.C. Mar. 10, 2009), aff’d, 404 F. App’x 810 (4th Cir. 2010).

                                             16
       The Court is mindful that dismissal of the Complaint in this instance appears to

elevate form over substance given that Shiheed has now completed administrative review.

The Court can find no authority, however, that would permit the case to proceed given its

premature filing.

                                 III.   CONCLUSION

       For the foregoing reasons, the Court will grant Lyles and Forbes’ renewed Motion

to Dismiss Plaintiff’s Complaint or, in the Alternative, for Summary Judgment (ECF No.

54) and Dabiri, Fashae, Olakanye, Osetosafo, and Wright’s Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment. (ECF No. 55). The Complaint is dismissed

without prejudice for failure to exhaust administrative remedies. A separate Order follows.



August 20, 2019__                                __________/s/___________________
Date                                             George L. Russell, III
                                                 United States District Judge




                                            17
